Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 1,
“generate a first (three-dimensional) 3D model of an interior of the patient’s chest based on the plurality of images of the patient’s chest;
determine positions of the plurality of EM sensors at full-breath hold; determine positions of the plurality of EM sensors at maximum tidal volume;
determine differences between the positions of the plurality of EM sensors at maximum tidal volume and the positions of the plurality of EM sensors at full-breath hold;
generate a second 3D model at maximum tidal volume based on the differences between the positions of the plurality of EM sensors at maximum tidal volume and the positions of the plurality of EM sensors at full-breath hold”

Claim 11,
“determining positions of a plurality of EM sensors at full-breath hold; 
determining positions of the plurality of EM sensors at maximum tidal volume; 
determining differences between the positions of the plurality of EM sensors at maximum tidal volume and the positions of the plurality of EM sensors at full-breath hold;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art Dickhans et al (Pub. No.:  US 2017/0156685) disclose:
tracking positions of a plurality of electromagnetic (EM) sensors attached to the patient and movable within an EM field generated by an EM field generator [see abstract];
generating a first 3D model of an interior of the patient’s chest based on the plurality of images of the patient’s chest [see abstract];
determining positions of a plurality of EM sensors at full-breath hold [see 0039, 0067].
but Dickhans et al fail to disclose:
“determining positions of the plurality of EM sensors at maximum tidal volume; 
determining differences between the positions of the plurality of EM sensors at maximum tidal volume and the positions of the plurality of EM sensors at full-breath hold;
generating a second 3D model at maximum tidal volume based on the differences between the positions of the plurality of EM sensors at maximum tidal volume and the positions of the plurality of EM sensors at full-breath hold; and displaying the second 3D model”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793